Citation Nr: 0705450	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
multiple stress fractures of the lower extremities.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected right hallux valgus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from January 2003 to May 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in North Little 
Rock, Arkansas.

In January 2006, the veteran had been scheduled to testify at 
a personal hearing before a Veterans Law Judge while at the 
RO, however, she did not appear for the hearing as scheduled. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for residuals of 
multiple stress fractures of the lower extremities and an 
increased disability rating for her service-connected right 
hallux valgus.  A March 2003 Medical Evaluation Board report 
shows, in pertinent part, that the veteran had been diagnosed 
with bilateral femoral shaft stress fractures, bilateral 
tibial stress fractures, left calcaneal stress fractures, and 
multiple stress reaction changes in bilateral lower 
extremities during service.  Her claim was initially denied 
by the RO in January 2004 as there was no evidence of a 
current disability manifested by multiple stress fractures of 
the lower extremities.  In her June 2005 Appeal To Board Of 
Veterans' Appeals (VA Form 9), the veteran indicated that she 
had undergone additional VA medical treatment and diagnostic 
testing at the VA Medical Center in Little Rock, Arkansas, to 
include a bone scan of her lower extremities, in February 
2005.  On remand arrangements should be undertaken to obtain 
all additional records.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2006).

The veteran also asserted that the symptoms associated with 
her right hallux valgus had increased since February 2005.  
As such, on remand, the veteran should be scheduled for an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current extent and nature of her service-
connected right hallux valgus, and as to whether she 
currently has a current disability manifested by multiple 
stress fractures of the lower extremities that is 
etiologically related to her period of active service.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any records that are 
not currently included in the claims file 
which reflect treatment for the veteran's 
lower extremities and for her service-
connected right hallux valgus.  VA medical 
treatment records of the veteran that are 
not already associated with her claims 
file, to include outpatient treatment 
records and results of a bone scan 
conducted through the Little Rock VA 
Medical Center in February 2005, and 
interpretations thereof, should also be 
obtained.  All efforts to obtain these 
records must be documented in the claims 
file. If any records cannot be obtained, 
it should be so stated, and the veteran is 
to be informed of any records that could 
not be obtained.  

2.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the nature and severity of her 
service-connected right hallux valgus.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate in the report that the claims 
file was in fact reviewed in conjunction 
with the examination.  All indicated 
diagnostic and laboratory studies should 
be performed.  In the report of findings, 
the examiner should provide a diagnosis 
and set forth the impairment and 
symptomatology attributed thereto.  The 
examiner is also asked to specifically 
include clinical information fully 
responsive to the criteria listed at 
Diagnostic Codes 5276-5280, as well as a 
statement as to whether the symptoms 
result in disability which is more closely 
approximated to a moderate, moderately 
severe, or severe foot injury under 
Diagnostic Code 5284. 

The examiner is also requested to opine as 
to whether the veteran currently has a 
current disability manifested by residuals 
of multiple stress fractures of the lower 
extremities, and if so, whether any such 
diagnosed disability is etiologically 
related her period of active service, to 
include in-service diagnoses of bilateral 
femoral shaft stress fractures, bilateral 
tibial stress fractures, left calcaneal 
stress fractures, and multiple stress 
reaction changes in bilateral lower 
extremities.  If such a determination is 
not possible without resort to 
speculation, the examiner should so state. 

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  Readjudicate the veteran's claims for 
service connection and for an increased 
disability rating.  If the benefits sought 
on appeal remain denied, provide the 
veteran and her representative with a 
Supplemental Statement of the Case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



